Citation Nr: 1223091	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1988 to January 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for service-connected patellar femoral syndrome of the right knee, and in excess of 10 percent for service-connected patellar femoral syndrome of the left knee.  The Veteran timely appealed.

In April 2011, the Veteran withdrew his prior request for a Board hearing, in writing.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work (at least part-time), and he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that the service-connected right knee disability and service-connected left knee disability are more severe than currently rated, and warrant increased disability ratings.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran was last afforded a VA (contract) examination to evaluate the severity of his service-connected right knee disability and service-connected left knee disability in July 2008.  At that time the Veteran reported weakness, stiffness, giving way, lack of endurance, locking, and crepitation.  His knee pain was constant, aching, and sharp.  Pain was elicited by physical activity; and relieved by rest, medication, and ice.  Knee pain was also aggravated by weight-bearing activities, kneeling, squatting, and climbing or descending stairs.  Examination of each knee in July 2008 revealed tenderness, guarding of movement, and crepitus; there were no signs of edema, effusion, weakness, redness, or heat.  There was no subluxation of either knee, and the examiner noted neither genu recurvatum nor locking pain.  Nor was there additional functional loss after repetitive use of either knee due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays of each knee were within normal limits.  Flexion of each knee in July 2008 was limited to 125 degrees, with pain at the extreme of motion; and extension of each knee was full.

Since then, the Veteran described a worsening of both knee disabilities, to include diminished range of motion.  In March 2009, the Veteran's wife reported that the Veteran had difficulty walking up steps due to severe pain that he experienced in his knees.  She indicated that the Veteran would get down on his hands and crawl up the stairs, in order to "keep from flexing and putting his knees at 90 [degrees]."

As the record suggests a worsening of the Veteran's service-connected knee disabilities, the Board finds that a new VA examination is needed to ascertain the present level of severity of these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Furthermore, the Board notes that VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Likewise, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  On remand, the RO should consider whether additional separate compensable evaluations are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination for evaluation of the service-connected right knee disability and the service-connected left knee disability.  All appropriate tests, including X-rays, should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should specify the degrees of flexion and extension for each knee; and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in each knee; and if present, on its severity (mild, moderate or severe).  

The examiner should render specific findings as to the impact of the service-connected right knee disability and service-connected left knee disability, on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disabilities in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal to include whether separate rating are warranted.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


